         Case 1:19-cr-00186-LO Document 20 Filed 06/17/19 Page 1 of 1 PageID# 48



AO 455<Rev. 01/09)Waiver of an Indiclment
                                                                                                            FILEO
                                     United States District CouRp -^
                                                          for t!ie
                                              Easlem District of Virginia                 -1 : 1 IHN 1 7
                 United States of America                                                       CLERK. U.S. DiSTT'
                                                                                                    Al tEXANDRIA, V
                                V.
                                                                     Case No.
                                                                                1:19-CR-1t


                    ROBERT MUTUA MULI
                            De/eiidani


                                            WAIVER OF AN INDICTMENT

           I understand that! have been accused of one or more offenses punishable by imprisonment for more than one
 year. I was advised in open court of my rights and the nature ofthe proposed charges against me.
         After receiving this advice, 1 waive my right to prosecution by indictment and consent to prosecution by
 information.




 Date
                                                                                        Defendaiu's signature




                                                                                   Signature ofdefendant's attorney

                                                                                            Kevin E. Wilson
                                                                                  Printed name ofdefendant's attorney
                                                                                             Is/
                                                                            tiaul O'Grady
                                                                            Tlniled iSfntes Diptrjct Judgg
                                                                                         Judge s signature °



                                                                                     Judge's printed name and title
